             Case 1:99-cr-05338-NONE Document 131 Filed 10/26/20 Page 1 of 2


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 KAREN A. ESCOBAR
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                  IN THE UNITED STATES DISTRICT COURT
 9
                                     EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                            CASE NO. 1:99-CR-05338-001-
12                                 Plaintiff,             STIPULATION FOR EXTENSION OF TIME TO
                                                          RESPOND TO MOTION FOR MODIFICATION OF
13                           v.                           SUPERVISED RELEASE; PROPOSED ORDER
14   RENEE LOPEZ-GALVAN,
15                                Defendant.
16

17           Plaintiff United States of America, by and through its attorney of record, Assistant

18 United States Attorney KAREN A. ESCOBAR, and defendant RENEE LOPEZ-GALVAN, by

19 and through her counsel of record, CHARLES J. LEE, hereby stipulate as follows:

20          1.       On September 9, 2020, the defendant filed a motion to modify her terms of supervised

21 release. (Doc. 125.)

22          2.       The government’s response is due on or before October 30, 2020.

23          3.       By this stipulation, the parties move for and agree to allow the government to respond on

24 or before November 20, 2020, to allow additional time for the parties to potentially mutually resolve the

25 issues raised or, alternatively, file a formal response. The government recently completed its financial

26 analysis of the defendant’s resources and has scheduled a meeting with the defense on Wednesday,
27 October 28, 2020, to discuss a potential resolution.

28
     ////

       STIPULATION                                        1
30
           Case 1:99-cr-05338-NONE Document 131 Filed 10/26/20 Page 2 of 2


 1        IT IS SO STIPULATED.

 2
     Dated: October 22, 2020                    MCGREGOR W. SCOTT
 3                                              United States Attorney
 4
                                                /s/ KAREN A. ESCOBAR
 5                                              KAREN A. ESCOBAR
                                                Assistant United States Attorney
 6

 7
     Dated: October 22, 2020                    /s/ CHARLES J. LEE
 8                                              CHARLES J. LEE
 9                                              Counsel for Defendant
                                                RENEE LOPEZ-GALVAN
10

11

12
                                        ORDER
13

14 IT IS SO ORDERED.

15     Dated:      October 23, 2020
16                                         UNITED STATES DISTRICT JUDGE

17

18

19

20
21

22

23

24

25

26
27

28

     STIPULATION                            2
30
